Vodola v Parkash 3250 LLC (2018 NY Slip Op 02580)





Vodola v Parkash 3250 LLC


2018 NY Slip Op 02580


Decided on April 17, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 17, 2018

Sweeny, J.P., Renwick, Mazzarelli, Kahn, Gesmer, JJ.


6302 20458/14E

[*1]Annette Vodola,	 Plaintiff-Appellant,
vParkash 3250 LLC, Defenant-Respondent.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, Bronx County (Doris Gonzalez, J.), entered on or about January 4, 2017,
And said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated March 26, 2018,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: APRIL 17, 2018
CLERK